DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0323112, Wright.
	In regards to claim 1, in Figure 2 and associated paragraphs, Wright discloses a connection device, comprising: a housing (2) defining an opening having a first open end operable to receive a first tubular member; a first engagement member (28) coupled with the housing and disposed within the opening, the first engagement member operable to engage the first tubular member; and a first collet (10, 30) threadingly engaged with the housing and having a sleeve (10) extending into the first open end of the opening, the sleeve of the first collet directly engaging the first engagement member to disengage the first engagement member from the first tubular member.
	In regards to claim 2, in Figure 2 and associated paragraphs, Wright discloses the first engagement member is a locking ring having a plurality of locking pins, wherein 
	In regards to claim 3, in Figure 2 and associated paragraphs, Wright discloses the locking pins are moved to the deflected position when the first collet is threaded onto the housing such that the sleeve engages the locking pins of the first locking ring.
	In regards to claim 4, in Figure 2 and associated paragraphs, Wright discloses a first sealing element coupled with the housing and disposed within the opening, the first sealing element operable to sealingly engage the first tubular member when the first tubular member is received within the opening.
	In regards to claim 5, in Figure 2 and associated paragraphs, Wright discloses the housing has an outer surface and an inner surface defining the opening, and wherein the housing has a threaded portion along the outer surface.
	In regards to claim 6, in Figure 2 and associated paragraphs, Wright discloses the collet has an outer wall spaced from the sleeve along the radial direction and extending around the sleeve along the circumferential direction, the outer wall having an outer surface and an inner surface spaced from the outer surface along the radial direction, and wherein of the outer wall of the collet has a threaded portion along the inner surface, wherein the first collet is threadingly engaged with the housing via engagement of the threaded portion of the first collet and the threaded portion of the housing.

	In regards to claim 8, in Figure 2 and associated paragraphs, Wright discloses A connection device defining an axial direction, a radial direction, and a circumferential direction, the connection device comprising: a housing extending between a first connection end and a second connection end along the axial direction and defining a pass-through opening extending between a first open end and a second open end along the axial direction, the first open end operable to receive a first tubular member and the second open end operable to receive a second tubular member; a first locking ring coupled with housing and disposed within the pass-through opening, the first locking ring having a plurality of locking pins spaced from one another along the circumferential direction and operable to engage the first tubular member; a second locking ring coupled with housing and disposed within the pass-through opening, the second locking ring having a plurality of locking pins spaced from one another along the circumferential direction and operable to engage the second tubular member; a first collet threadingly engaged with the first connection end of the housing and having a sleeve extending into the first open end of the pass-through opening, the sleeve of the first collet directly engaging the plurality of pins to deflect the plurality of pins of the first locking ring; and a second collet threadingly engaged with the second connection end of the housing and having a sleeve extending into the second open end of the pass-through opening, the sleeve of the second collet directly engaging the plurality of pins of the second locking ring to deflect the plurality of pins of the second locking ring.
	In regards to claim 9, in Figure 2 and associated paragraphs, Wright discloses the first collet has an outer wall and an end wall connecting the outer wall with the sleeve of the first collet, the outer wall, the end wall, and the sleeve of the first collet defining an annular volume operable to receive at least a portion of the first connection end of the housing when the first collet is threadingly engaged with the first connection end of the housing.
	In regards to claim 10, in Figure 2 and associated paragraphs, Wright discloses the outer wall of the first collet has an outer surface and an inner surface spaced from the outer surface along the radial direction, wherein the outer wall of the first collet has a threaded portion along the inner surface, and wherein the first collet is threadingly engaged with the housing via engagement of the threaded portion of the first collet and the threaded portion of the housing.
	In regards to claim 11, in Figure 2 and associated paragraphs, Wright discloses the pass-through opening defined by the housing has a first section having a first diameter, a second section having a second diameter, and a center section having a third diameter and connecting and positioned between the first section and the second section along the axial direction, and wherein the third diameter of the center section is smaller than the first diameter of the first section and the second diameter of the second section.
	In regards to claim 12, in Figure 2 and associated paragraphs, Wright discloses the first locking ring is disposed within the first section of the pass-through opening and 
	In regards to claim 13, in Figure 2 and associated paragraphs, Wright discloses a first sealing element disposed within the first section of the pass-through opening and positioned between the first locking member and the center section of the pass-through opening along the axial direction; and a second sealing element disposed within the second section of the pass- through opening and positioned between the second locking member and the center section of the pass-through opening along the axial direction.
	In regards to claim 14, in Figure 2 and associated paragraphs, Wright discloses the first collet has an outer wall spaced from the sleeve of the first collet along the radial direction and an end wall connecting the outer wall with the sleeve of the first collet, and wherein the sleeve of the first collet extends from the end wall along the axial direction and has an annular sleeve end.
	In regards to claim 15, in Figure 2 and associated paragraphs, Wright discloses when the first collet is threaded onto the first connection end of the housing, the sleeve end of the sleeve engages and deflects the plurality of locking pins of the first locking ring.
	In regards to claim 16, in Figure 2 and associated paragraphs, Wright discloses the first locking ring has a ring coupling the first locking ring with the housing, and wherein each locking pin has a proximal end connecting the locking pin to the ring and a free distal end, and wherein the plurality of locking pins of the first locking ring extend 
	In regards to claim 17, in Figure 2 and associated paragraphs, Wright discloses the sleeve of the first collet defines a sleeve opening operable to receive the first tubular member and the sleeve of the second collet defines a sleeve opening operable to receive the second tubular member.
	In regards to claim 18, in Figure 2 and associated paragraphs, Wright discloses the first collet is operable to be threaded such that the sleeve of the first collet disengages from the plurality of pins of the first locking ring and wherein the second collet is operable to be threaded such that the sleeve of the second collet disengages from the plurality of pins of the second locking ring.
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not disclose the sleeve of the first collet directly engaging the first engagement member to disengage the first engagement member from the first tubular member. The Examiner disagrees. The first collet (10 and 30) is threadingly engaged with the housing (2) and having a sleeve (10). The claims language does not exclude a two part collect and sleeve. Therefore, the prior art discloses the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679